Citation Nr: 1540503	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for residuals of a right ankle injury with arthritis (right ankle condition), prior to January 13, 2010. 

2. Entitlement to an increased rating in excess of 20 percent for residuals of a right ankle injury with arthritis (right ankle condition), from January 13, 2010.

3. Entitlement to an increased rating in excess of 10 percent for status post right knee arthroscopy (right knee condition). 

4. Entitlement to an increased rating in excess of 10 percent for left ulnar neuropathy (left arm condition). 

5. Entitlement to an increased rating in excess of 10 percent for right wrist and ulnar nerve neuropathy (right wrist condition). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to July 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington, which, in pertinent part, denied increases in separate 10 percent ratings for status post right knee arthroscopy, left ulnar nerve neuropathy, residuals of a right wrist injury with ulnar nerve neuropathy, and residuals of a right ankle injury.  

Subsequently, jurisdiction of the Veteran's claims was transferred to the RO office in North Little Rock, Arkansas. In a separate December 2010 ratings decision, that RO granted an increased rating for the Veteran's right ankle condition to 20 percent disabling, from January 13, 2010, and continued the 10 percent rating prior to January 13, 2010. Those staged ratings are reflected in the title page separately. As the December 2010 did not grant the highest possible rating for that condition, to include extraschedular considerations, the issue is appropriately before the Board. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993 (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, the claims for increased ratings require further development before being decided.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran was afforded a VA Compensation and Pension (C&P) examination for his claims for increased rating to include his right ankle, right wrist, and right knee conditions in February 2011, more than four and a half years ago. Likewise, the records show that the Veteran's last C&P examination for his left arm condition was in June 2011, more than four years ago. The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). In this case, however, further allegations of a progressively worsening condition regarding the Veteran's claimed conditions have been set forth by the Veteran and his representative since those examinations. See Informal Hearing Presentation, June 2015. 

The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993). As noted above, not only is this last examination remote, but the examination may no longer reflect the Veteran's current level of disability regarding his claimed conditions. Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of an increased rating for his right knee, right ankle, right wrist and left arm conditions. See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board does recognize, and acknowledges, that the Veteran was scheduled for an examination in February 2013, to evaluate the disabilities now before the Board. However, that examination was cancelled because the VA was notified by the Veteran's father that the Veteran was out of the country in China until May or June 2013. In June 2013, the VA issued notice to the Veteran giving him the opportunity to reschedule his examination. However, less than 30 days after in July 2013, the RO re-adjudicated the Veteran's claims and issued a supplemental statement of the case (SSOC), which denied all claims for increased rating. Subsequently, the VA received an October 2013 letter from the Veteran, notifying it that he did not return to the country until July 2013, and despite the issuance of an SSOC, wished to participate in another C&P examination. 

The Board notes that, while the notice sent to the Veteran in June 2013 notified the Veteran that failure to respond would result in adjudication without an examination, in light of the fact that the Veteran was out of country, strict adherence to those terms would function counter to the VA's underlying mission of serving our veterans. As such, in the spirit of providing deference to our veterans, the Board finds that the Veteran should afforded an additional opportunity to be examined for his claimed conditions, namely his service-connect right knee, right ankle, right wrist and left arm condition. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service-connected right knee, right ankle, right wrist, and left arm conditions, that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, arrange for the Veteran to be examiner by an appropriate VA examiner. With regards to the Veteran's service-connected right knee, right ankle, right wrist, and left arm conditions, the examiner is requested to ascertain the current nature and severity of the Veteran's conditions, to include current diagnoses. 

With regards to the Veteran's left arm condition, the examiner is specifically advised that the Veteran is currently also separately rated for limited extension of the left elbow and compartment syndrome with paresthesia involving the radial, ulnar and medial nerves (carpal tunnel syndrome), both associated (secondary) to the Veteran's ulnar nerve neuropathy. Any analysis of symptomology or diagnoses regarding the Veteran's left arm condition should be distinguished from those separately service-connected conditions listed herein.  

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims regarding increased rating for all his claimed conditions. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



